Order entered April 14, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01436-CR

                 SHAWN RYAN BLANKINSHIP, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court at Law
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-0584

                                   ORDER

      The reporter’s record was due January 31, 2020. When it was not timely

filed, we notified court reporter Deborah Hamon by postcard dated February 4,

2020 and directed her to file the record by March 6, 2020. On March 9, 2020, Ms.

Hamon filed an extension request which we granted, making the reporter’s record

due on March 18, 2020. To date, the reporter’s record has not been filed, and we

have had no communication from Ms. Hamon.
      We ORDER the reporter’s record filed WITHIN TWENTY DAYS of the

date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Brian

Williams, Presiding Judge, County Court at Law; Deborah Hamon, official court

reporter County Court at Law; and counsel for all parties.

                                             /s/   CORY L. CARLYLE
                                                   JUSTICE